Citation Nr: 0806900	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, including degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to August 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, for the Denver RO, which denied 
the benefit sought on appeal.  

During the pendency of the appeal, jurisdiction was 
transferred to the Roanoke RO.  
The Colorado Department of Veteran's Affairs has maintained 
an active power of attorney and filed VA Form 646, Statement 
of Accredited Representative in Appealed Case, as recently as 
October 2007.

In the veteran's May 2003 substantive appeal, he requested a 
hearing before the Board to be held at his local RO.  
Thereafter, in June 2003 the veteran further requested a 
video-conference hearing in lieu of an in-person hearing.  
The hearing was scheduled for March 26, 2004.  Notice of the 
hearing was mailed to the address of record.  It was not 
returned as undeliverable and the regularity of the mail is 
presumed.  The veteran failed to appear.  As such, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The Board received a faxed letter from the veteran in January 
2008, indicating that he was told by his representative that 
a personal hearing was automatically granted in an appealed 
case.  He stated that he did not request a hearing in his VA 
Form 9 and would now like to request one; however, as noted 
above, such a hearing was scheduled in March 2004 and the 
veteran failed to appear.  

No further hearing request shall be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
38 C.F.R. § 20.704(d).  The veteran has provided no such 
evidence.  

A motion for new hearing following a failure to appear for a 
scheduled hearing date must be in writing, must be filed 
within 15 days of the originally schedule hearing date, and 
must explain why the appellant failed to appear for the 
hearing and why a timely request for a new hearing date could 
not have been submitted.  Id.  The January 2008 fax does not 
constitute such a motion.  Moreover, it was faxed to the 
Board almost four years after his failure to appear and does 
not provide the necessary statutory explanations.  
  
The claim was previously before the Board in June 2004 and 
June 2006.  The Board remanded the matter for further 
development and adjudication.  The claim has been returned to 
the Board and is ready for appellate disposition.

In February 2008, the veteran submitted additional evidence 
to the Board without a waiver of initial RO consideration.  
In light of the favorable decision below, a remand for 
preparation of a supplemental statement of the case (SSOC) is 
not necessary.  38 C.F.R. § 20.1304(c).

The veteran has raised claims of entitlement to an evaluation 
in excess of 40 percent for residuals of surgery L5-S1 and 
degenerative disc disease with herniated nucleus pulposus of 
the lumbosacral spine and a temporary total rating for 
surgery performed on December 5, 2006.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Affording the veteran all reasonable doubt, DJD of 
cervical spine disorder was likely  incurred during the 
veteran's period of active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
DJD of the cervical spine are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection 
for a cervical spine disorder has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal by the 
veteran.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.

Analysis

The veteran contends that he is entitled to service 
connection for a cervical spine disorder, to include DJD.  
Specifically, the veteran contends that he injured his neck 
in service at the same time as injuries were sustained to his 
lumbosacral spine.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant service connection for DJD 
of the cervical spine.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In this regard, while the veteran's service medical records 
do not show a separate injury to the cervical spine, it is 
evident that he sustained injuries to his low back when he 
fell on ice, playing basketball, and in a motor vehicle 
accident.  Service connection is presently in effect for 
residuals of surgery to L5-S1 and degenerative disc disease 
with herniated nucleus pulposus of the lumbosacral spine.  

As noted in the Introduction, the veteran submitted 
additional evidence in support of the claim on appeal.  The 
evidence included the report of a September 17, 1996, 
cervical spine x-ray which revealed a considerable degree of 
arthritis and narrowing of the C5-6 joint.  

The veteran was discharged from active duty service on August 
29, 1995. 
The radiographic findings of DJD are approximately three 
weeks outside the one-year presumptive period for arthritis 
and the Board sees no reason to believe that X-ray evidence 
of arthritis would not have been shown earlier, had the 
radiographic examination been performed just prior to the 
expiration of the one-year time frame.  38 C.F.R. §§ 3.307, 
3.309.

During VA examination in July 2005, the examiner noted the 
veteran's history of low back problems during service and the 
fact that the veteran indicated that his neck did not begin 
hurting him until 2000.  The examiner indicated that it was 
"questionable as to whether the veteran's neck condition was 
secondary to an injury sustained on active duty," without 
resorting to speculation.  

In contrast, the April 2003 VA examiner opined that cervical 
neck dysfunction was related to military service.  The 
examiner reasoned that the neck dysfunction was due to 
injuries the veteran received in service in terms of lifting 
heavy backpacks and paratrooping landings, as well as 
numerous incidents of falling on the ice and hurting himself 
in basketball.  While the veteran's service personnel records 
do not show that he was a paratrooper in service, the Board 
cannot refute that the veteran sustained injuries to his low 
back while falling on the ice or during basketball games.

While 1996 X-rays showed some arthritis in the cervical spine 
just over one year after separation from service, the record 
is also not without some measure of ambiguity as to whether 
post-service trauma to the neck from an August 1998 motor 
vehicle accident and a 2003 training exercise as a 
correctional officer have contributed to the severity of the 
current cervical spine DJD.  There can be no doubt that 
further medical inquiry could be undertaken with a view 
towards development of the claim.  Under the "benefit-of-
the-doubt" rule, however, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Affording the veteran the benefit of the doubt, the current 
medical evidence, as previously discussed, warrants 
entitlement to service connection for DJD of the cervical 
spine.  38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for DJD of the cervical 
spine is granted subject to the controlling regulations 
governing monetary awards.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


